Third District Court of Appeal
                               State of Florida

                          Opinion filed August 9, 2017.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                         Nos. 3D15-1760 & 3D15-2088
                         Lower Tribunal No. 10-56320
                              ________________

              Waterview Condominium Association, Inc.,
                           Appellant/Cross-Appellee,

                                        vs.

               Citizens Property Insurance Corporation,
                           Appellee/Cross-Appellant.


      Appeals from the Circuit Court for Miami-Dade County, Antonio Arzola,
Judge.

      Law Offices of Paul Morris, P.A. and Paul Morris; Alayon & Associates,
P.A. and Richard A. Alayon; Diaz, Reus & Targ and Juan Ramirez, Jr., for
appellant/cross-appellee.

     Methe & Rockenbach, P.A. and Kara Berard Rockenbach (West Palm
Beach), for appellee/cross-appellant.


Before SUAREZ, EMAS, and LOGUE, JJ.

      PER CURIAM.

      Appellant’s Waterview Condominium Association, Inc. appeals final

judgment in favor of Citizens Property Insurance Corporation after jury trial on
Appellant’s property damage claim related to Hurricane Wilma claim. We affirm

that final judgment without discussion.

      Citizens cross-appeals the trial court’s denial of its claim for attorney’s fees.

We affirm the trial court’s denial of Citizen’s claim for attorney’s fees finding the

general release attached to the proposal for settlement ambiguous. We further

deny both parties motions for appellate attorney’s fees.

      Affirmed.




                                          2